Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0224456 A1), and further in view of Oishi (JP 2006226723 A) and Lord (US 10,042,038 B1).
Regarding claim 1, Visser teaches a device operative to locate a target audio source, comprising:
a plurality of microphones arranged in a predetermined geometry to receive a plurality of audio signals [0061 two, three, four, or more microphones…may be disposed in a linear or two- or three-dimensional pattern…adjacent microphones in the array may be uniform or non-uniform];

    PNG
    media_image1.png
    341
    268
    media_image1.png
    Greyscale

memory to store a lookup table including a plurality of pre-calculated delays for each of a plurality of predetermined directions, each pre-calculated delay being a time-of-arrival difference between two of the microphones at which an audio signal arrives from a corresponding predetermined direction [abstract Examples of DOA estimation operations include operations based on phase differences between channels of the multichannel signal … difference in gain; 0079 indication of the DOA…may be calculated as the inverse cosine…where c denotes the speed of sound (approximately 340 m/sec), d denotes the distance between the microphones, … denotes the difference in radians between the corresponding phase estimates for the two microphones, and f, is the frequency component to which the phase estimates correspond…; 0091 In addition to DOA estimation, for example, it may be desirable to obtain information regarding the range (i.e., distance) of each directional sound source relative to the microphone array.];
Visser does not explicitly teach … and yet Oishi teaches a circuit, which further comprises [An arrival direction estimation algorithm selection device (hereinafter simply referred to as an algorithm selection device) 110 selects an arrival direction estimation algorithm to be used for estimating the arrival direction of an incoming radio wave according to the determination result by the determination device 109.]; and

candidate extraction circuitry operative to identify candidate [signals] from the [signals] in estimated directions [abstract the number of incoming radio waves is estimated by using the eigenvalue, and an approximate incoming direction of the incoming radio wave is estimated by an algorithm based on discrete Fourier transform by using the reception signal of each antenna element]; and
pattern search circuitry operative to generate an indication of a match when one of the candidate [signals] matches a known [pattern] [On the other hand, when the wave numbers estimated by the first arrival wave number estimation unit 105 and the second arrival wave number estimation unit 107 match, the beamformer method with a low calculation amount is selected.; Therefore, if they match, the beamformer method is selected to perform high-precision direction-of-arrival estimation with a small amount of computation, and if they do not match, the MUSIC algorithm is selected.],
wherein the device is further operative to:
determine the number of the [sources] from the estimated directions [The number of incoming radio waves is estimated by using the eigenvalue, and an approximate incoming direction of the incoming radio wave is estimated by an algorithm based on discrete Fourier transform by using the reception signal of each antenna element,], and when the number of the audio sources is not above a threshold, use the circuit to locate the target audio source from the candidate audio signal [As shown in FIG. 2, the number of 
when the determined number of the [sources] is above the threshold or indiscernible, use the [circuit] to locate the target [source] from the received [signals] [That is, when the wave numbers estimated by the first arrival wave number estimation unit 105 and the second arrival wave number estimation unit 107 do not match, a high-resolution MUSIC algorithm is selected.].
It would have been obvious to replace the two direction of arrival (DOA) algorithms as taught by Visser, with the selection between two direction of arrival algorithms as taught by Oishi so that when the number of signals detected is agreed upon a lower complexity algorithm may be used to estimate DOA, and when a match is not agreed upon a higher complexity algorithm may be used to attempt estimating DOA but at a higher resolution.
	Visser teaches a direction of arrival algorithm. Visser does not explicitly teach … and yet Lord teaches a convolutional neural network (CNN) circuit [col. 1-2 bridging method converts this acoustic vector sensor data into a sound map, and classifies sound sources within the sound map with a trained classifier. One particular classifier is a convolutional neural network, which is trained to identify sound sources within the sound map.; col. 28:10-30 enables a user to select 
	It would have been obvious to substitute one of the two DOA estimation methods as taught by Visser, with the convolutional neural network as taught by Lord so that a sound signal made by a user of the device may be recognized with a classifier (CNN, SVM, etc.) that is trained to detect particular sounds made by the user (e.g., as with a snap, whistle, cough, human speech) (Lord) [col. 28:20-30; col. 36:20-30; col. 52:1-15 …process can also serve to alter the weightings, training the network to better respond to certain patterns that it has seen (i.e., processed) before.) Such techniques are well suited for pattern recognition applications, among many others.].
Regarding claims 3 and 13, Visser also teaches the device of claim 1, wherein the known audio pattern is an audio signal having known features in at least one of: a time-domain waveform and a frequency-domain spectrum [0067 Measures of the gain of a segment of the multichannel signal may be calculated in the time domain or in a frequency domain (e.g., a transform domain, such as an FFT, DCT, or MDCT domain).], wherein the features are indicative of a desired audio content [0077 phase-based DOA estimation method is configured to calculate phase differences for the frequency range of 700 Hz to 2000 Hz, which may be expected to include most of the energy of the user's voice.; 0188 voice recognition].
Regarding claims 5-6 and 15-16, Visser also teaches the device of claim 4, wherein the set of pre-calculated delays include the time-of-arrival difference between the audio signal arriving at one of the microphones and arriving at a center microphone (alternatively: another microphone) located at a center point of the predetermined geometry formed by the microphones [fig. 14 shows microphone MC40 in center of device along with MC10 microphones along edge of device; fig.s 36a-36d shows rings of microphone, with ultrasonic emitter in center].
Regarding claims 7 and 17, Visser also teaches the device of claim 1, wherein the circuit further comprises hardware components operative to calculate a set of delays of the audio signals arriving at the microphones, and match the set of delays with a set of pre-calculated delays to identify a predetermined direction corresponding to the set of pre-calculated delays, wherein the predetermined direction is identified as a direction of one of the audio sources [0080 In another example, an indication of the DOA is calculated as the time delay of arrival T, (e.g., in seconds) of the corresponding frequency component f, of the multichannel signal. For example, such a method may be configured to estimate the time delay of arrival T, at a secondary microphone with reference to a primary microphone, using an expression such as…].
Regarding claims 8 and 18, Visser also teaches the device of claim 1, wherein the circuit further comprises hardware components operative to: apply low-pass filtering to the audio signals [0076 The microphone channels may be lowpass filtered in order to remove frequencies that might give rise to spatial aliasing.]; enhance a first portion of a frequency spectrum of the audio signals [0109 method M100 may be configured to produce an enhanced signal by attenuating frequency components of the multichannel signal that arrive from directions that are different than the estimated DOA (e.g., from directions that are outside an accepted range of directions around the estimated DOA).], where the first portion of the frequency spectrum matches a frequency band 
Regarding claims 9 and 19, Vasser as modified by Lord teaches the device of claim 1, wherein the (CNN) circuit is operative to perform operations of estimating the respective directions [col. 9:1-15 alter the Direction of Arrival (DOA) of an incoming sound wave], identifying the candidate audio signal, and matching the candidate audio signals with the known audio pattern [fig. 6 identify acoustic reference profile matching the capture acoustic data; fig. 12 search database to find sound map(s) with matching features; col. 13:55-60 Prior to matching, particular sound features may be extracted, e.g., spectral peaks or other audio features that are identified in a field and are trackable over time.].
Regarding claims 10 and 20, Vasser as modified by Lord teaches the device of claim 9, wherein input to the CNN circuit is arranged into feature maps that has a time dimension, a frequency dimension and a channel dimension, wherein the channel dimension includes a plurality of channels that correspond to the plurality of microphones [col. 13:10-25 the sound map is computed continually (at a spatial and frequency resolution). This sequence is examined for time and spatial features, and these features mapped, in conjunction with other transducer information in estimating motion, orientation, and location of the microphone system in time.; col. 34:55-60 For example, traffic on a road will have locations and directions that can be part of the sound feature map for that location, which contribute toward location correlation.].

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0224456 A1), Oishi (JP 2006226723 A), and Lord (US 10,042,038 B1) as applied to claim 1 above, and further in view of Elko (US 2018/0277137 A1).
Regarding claims 2 and 12, Visser does not explicitly teach … and yet Elko teaches the device of claim 1, wherein each of the directions is defined by a combination of spherical angles [0039 “microphones…ω is the sound frequency in radians/sec, k is the wavenumber, where k=ω/c and c is the speed of sound, and θ and Ø are the spherical angles from the microphone to the sound source in the microphone's coordinate system, where θ is the angle from the positive z-axis, and Ø is the azimuth angle from the positive x-axis in the x-y plane.”].
It would have been obvious to use spherical angles to describe the angles between the microphone and sound source so that an Euler coordinate system may be used.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0224456 A1), Oishi (JP 2006226723 A), and Lord (US 10,042,038 B1), and further in view of Muren (US 2005/0008169 A1).
Regarding claim 23, Visser teaches limitations of claim 23 [similar to rejection as in claim 1]. Visser does not explicitly teach … and yet calculate a delay set (S) including a plurality of delays indicating time-of- arrival differences for the received audio signals to arrive at the respective microphone pairs; search, for each of a plurality of frequency bands, the lookup table for a pre-calculated delay set (De,o) that minimizes a difference |D e,o -S| to obtain an estimated direction given by spherical angles (0, 0) [0006 Known audio source localization arrangements use a plurality of spatially spaced microphones, and are often based on the determination of a delay 
It would have been obvious to substitute the direction of arrival using delay differences as taught by Visser, with the minimization as taught by Muren so that when the precalculated delays are compared with the calculated time delays and the difference is zero the source direction and position may be estimated.
Regarding claim 24, Visser as modified by Oishi teaches claim 23, wherein the device further comprises a convolutional neural network (CNN) circuit, the device is further operative to: determine the number of the audio sources from the estimated directions; when the determined number of the audio sources is not above a threshold, use the circuit to locate the target audio source from the candidate audio signals; and when the determined number of the audio sources is above the threshold or indiscernible, use the CNN circuit to locate the target audio source from the received audio signals [That is, when the wave numbers estimated by the first arrival wave number .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Oishi (JP 2006226723 A) has now been applied, which in summary teaches a selection device for choosing between a lower and higher complexity direction of arrival algorithm. The higher complexity algorithm provides a higher resolution direction estimate in the case that a number of incoming signals does not match a threshold. Matches can be made to recognize speech, coughs, chirps, and other examples. Finally, Lord (10,042,038) as previously recited appears to teach that CNN neural networks are a common learning technique for training direction of arrival algorithms/weightings using human speech data.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645